Citation Nr: 1024531	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability, to include a rating in excess of 10 
percent earlier than October 2009.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1997 to June 
2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.

In September 2007, the RO proposed to adjudicate the Veteran 
as incompetent for VA compensation purposes; thereafter, in a 
May 2008 rating action, the RO formally determined that the 
Veteran was not competent to handle the disbursement of VA 
funds and, at his request, appointed his mother as his 
custodian; she is prosecuting this appeal on his behalf.  

In a June 2009 statement, the Veteran requested that his 
mother be removed as his custodian, asserting that he was now 
competent to manage his own affairs; as this claim has not 
yet been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The medical evidence fails to show either nonunion of the 
clavicle with loose movement, or dislocation of the clavicle.

2.  Prior to October 2009, the range of motion in the 
Veteran's right shoulder, even accounting for functional 
limitation, greatly exceeded shoulder level.

3.  It was first shown in October 2009 that the range of 
motion in the Veteran's right shoulder was limited to 
shoulder level.

4.  It has not been shown that the range of motion in the 
Veteran's right shoulder is limited to midway between his 
side and shoulder level.


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for a right 
shoulder disability, to include a rating in excess of 10 
percent prior to October 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his right shoulder disability is 
more severe than it is currently rated.  Prior to October 
2009, the Veteran received a 10 percent rating for his right 
shoulder under 38 C.F.R. § 4.71a DC 5203 for impairment of 
either the clavicle or scapula.  A 10 percent rating is 
assigned under DC 5203 when there is either malunion of the 
clavicle, or nonunion of the clavicle without loose movement.  
A 20 percent rating is assigned under DC 5203 when there is 
nonunion of the clavicle with loose movement, or when there 
is dislocation of the clavicle.  A 20 percent rating is the 
highest schedular rating authorized under this diagnostic 
code.

In May 2010, the rating for the Veteran's right shoulder was 
increased to 20 percent under 38 C.F.R. § 4.71a, DC 5201 
(based on limitation of motion of the arm) and made effective 
in October 2009.  Under DC 5201, a 20 percent rating is 
assigned when the range of motion of the dominant arm is 
limited to shoulder level; a 30 percent rating is assigned 
when the range of motion of the dominant arm is limited to 
midway between the side and shoulder level; and a 40 percent 
rating is assigned when the range of motion of the dominant 
arm is limited to 25 degrees from the side. 

In a January 2003 treatment record it was noted that the 
Veteran had full range of motion in his extremities.

In January 2004, the Veteran underwent a VA examination at 
which he reported a single episode of instability that was 
managed with a closed reduction.  No repeated episodes of 
instability had been experienced.  The Veteran reported 
chronic pain that was approximately 4/5 out of 10.  He also 
had some weakness in his right upper extremity.  The Veteran 
stated that he generally stayed away from overhead 
activities.  On physical examination, the Veteran 
demonstrated 120 degrees of active abduction, with 5/5 muscle 
strength; additionally, the examiner was able to bring the 
arm passively to 150 degrees without pain.  The Veteran also 
demonstrated forward flexion to between 135 and 140 degrees, 
and the examiner found no gross instability in the right 
shoulder.  X-rays showed normal anatomy with no significant 
decrease in glenohumeral or acromiohumeral distance.  The 
examiner indicated that there was no significant AC arthritis 
seen.  The examiner indicated that the Veteran had some 
bicipital tendonitis with some mild rotator cuff weakness, 
and the Veteran reported some pain on range of motion, 
particularly after doing heavy lifting or any type of 
overhead activities.

The Veteran testified at a hearing before the Board in 
December 2006 that he had difficulty raising his right arm, 
indicating that he felt pain below shoulder level upon 
motion.  He also reported having received treatment for his 
right shoulder at Magnolia Research Hospital.  As discussed 
below, efforts were made to obtain records from Magnolia 
Research Hospital, but a response was received from them that 
no records were found covering the dates the Veteran had 
reported receiving treatment there. 

A second VA examination was provided in April 2008 where the 
examiner noted that the Veteran worked as a chef, but was on 
a 5 lb weight restriction for lifting at work.  The physical 
examination revealed no tenderness on palpation along either 
the rotator cuff or the AC joint, although the Veteran had 
some tenderness along his biceps tendon.  The Veteran had 
mild pain on range of motion testing, but he still showed 
forward elevation to 160 degrees and abduction to 160 
degrees.  Additionally, the examiner indicated that active 
and passive testing was equal and found no additional 
limitation with repetitive motion.  The Veteran was diagnosed 
with mild right shoulder biceps tendonitis.  

Subsequent to this VA examination, it was noted in a July 
2008 VA treatment record that the Veteran had dislocated his 
right shoulder for the third or fourth time, and his 
representative requested an additional examination. 

An additional examination was provided in October 2009 at 
which the Veteran reported having had shoulder pain since the 
recoil of a cannon dislocated his right shoulder in 2000.  
The Veteran indicated that he had a closed reduction 
performed at that time and that he had dislocated it twice 
since then (in 2006 and July 2008).  The Veteran denied 
current use of a sling or assistive device and indicated that 
he had occasional flare-ups following heavy lifting.  The 
Veteran was in no acute distress at the examination, with no 
acute tenderness on palpation.  The Veteran demonstrated 
forward flexion to 150 degrees, shoulder abduction to 90 
degrees.  Distally the Veteran had open flexion from 0-145 
degrees.  He had forearm supination at 85 degrees and forearm 
pronation from 0-80 degrees.  The examiner indicated that the 
Veteran did have pain on motion in his right shoulder, 
particularly with heavy lifting.  The Veteran had 4/5 
strength in his deltoids and 5/5 strength in his biceps.  X-
rays of the right shoulder revealed no acute fracture or 
dislocation, his glenohumeral joint space was well-
maintained, as was his rotator interval.  The Veteran had no 
proximal migration of the humeral head.  He was diagnosed 
with shoulder impingement syndrome.

VA treatment records were reviewed, but they did not provide 
any additional information about the Veteran's right shoulder 
that might impact the assigned ratings.

The Veteran's right shoulder rating was increased from 10 to 
20 percent and made effective as of the date of the Veteran's 
most recent VA examination.  A determination must first be 
made whether the medical evidence supports a rating in excess 
of 10 percent prior to October 2009, and then it must be 
decided whether the 20 percent rating that is currently 
assigned is appropriate.

Prior to October 2009, there was no showing that the Veteran 
had either nonunion of the clavicle with loose movement or 
dislocation of the clavicle.  For example, at the 2004 VA 
examination, it was noted that the Veteran had not had any 
repeat episodes of instability, and the examiner found no 
gross instability.  As such, a rating in excess of 10 percent 
is not warranted under DC 5203.

The medical evidence also does not show that the range of 
motion in the Veteran's right shoulder was limited to 
shoulder level prior to October 2009.  At both the 2004 and 
the 2008 VA examinations, the Veteran demonstrated range of 
motion that greatly exceeded 90 degrees.  For example, not 
only did the Veteran demonstrate 120 degrees of active 
abduction at the 2004 examination, but the examiner was also 
able to passively bring the Veteran's arm to 150 degrees 
without pain.  In addition, the Veteran demonstrated forward 
flexion to between 135 and 140 degrees.

Similarly, in 2008 the Veteran demonstrated forward elevation 
to 160 degrees and abduction to 160 degrees.  While the 
Veteran had some mild pain on range of motion testing, the 
examiner found that there was no additional limitation with 
repetitive motion.  

As such, on both occasions on which range of motion tested, 
the Veteran demonstrated range of motion in his right 
shoulder that greatly exceeded 90 degrees. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

However, based on the medical findings, it is clear that 
prior to October 2009 the Veteran's right shoulder was 
appropriately rated at 10 percent.  The Veteran had some pain 
on range of motion in 2008, but his pain was described by the 
examiner as mild.  Furthermore, repetitive motion did not 
further limit his range of motion.  As such, the evidence 
does not show that prior to October 2009 the range of motion 
in the Veteran's right shoulder is functionally limited to 
approximately shoulder level. 

Therefore, prior to October 2009, a rating in excess of 10 
percent is not warranted.

In October 2009, the Veteran underwent another VA examination 
where abduction of his right shoulder was found to be limited 
to 90 degrees.  Because right arm abduction was shown to be 
limited to shoulder level, a 20 percent rating was assigned.  
It is clear that based strictly on demonstrated range of 
motion, the evidence does not support a rating in excess of 
20 percent as even the most restrictive range of motion 
demonstrated (e.g. the 90 degrees of abduction) was at 
shoulder level.  Again though, the Board must also account 
for any additional functional loss due to pain, repetitive 
motion, etc.  

However, in this case, even accounting for functional loss, 
it is not shown that the range of motion in the Veteran's 
right shoulder is limited to midway between side and shoulder 
level.  At the October 2009 VA examination, the Veteran still 
demonstrated forward flexion to 150 degrees and he does not 
require the use of a sling or assistive device.  
Additionally, the Veteran reported that he only experiences 
occasional flare-ups following heavy lifting or overhead 
work.  The Veteran did have some pain on range of motion, but 
he nevertheless had good strength in the arm; and he was in 
no acute distress at his most recent VA examination.  As 
such, the Board concludes that the Veteran's right arm is not 
so functionally impaired that range of motion is limited to 
midway between his side and shoulder level.

Thus, a schedular rating in excess of 20 percent is denied.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his right shoulder disability.  However, the 
medical evidence fails to show anything unique or unusual 
about his right shoulder disability that would render the 
schedular criteria inadequate.  The Veteran's main shoulder 
symptoms include pain and limitation of motion, both of which 
are accounted for in the rating assigned.  Furthermore, even 
if the symptoms were considered to render the schedular 
criteria inadequate, the Veteran has not been hospitalized as 
a result of his shoulder; and while he has reported some 
difficulty at work with overhead activities, some 
interference with employment is contemplated by the ratings 
assigned.  As such, it would not be found that his disability 
met the "governing norms" of an extraschedular rating.  
Accordingly, an extraschedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above, 
as well as informing him how disability ratings and effective 
dates were calculated.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

Numerous VA treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file), 
and he testified at a hearing before the Board.  
Additionally, the Board remanded the Veteran's claim in an 
effort to obtain private treatment records from Magnolia 
Research Hospital.  The Veteran provided authorization to 
obtain records from Magnolia Research Hospital where he 
indicated that he had received treatment in September 2008.  
However, Magnolia Research Hospital indicated in October 2009 
that they had not treated the Veteran after July 2008.  The 
Veteran was informed of this by VA in a May 2010 phone 
conversation, but he requested that his claim be evaluated 
based on the evidence of record, without seeking additional 
private treatment records. 

Therefore, VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a right shoulder 
disability, to include a rating in excess of 10 percent 
earlier than October 2009, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


